EXHIBIT 10.1 RIGHT TO SHARES AGREEMENT This Right to Shares Agreement, dated and effective as of June 24, 2014 (this “ Agreement ”) constitutes an agreement between VeriTeQ Corporation, a Delaware corporation (the “Company”) and Hudson Bay Master Fund Ltd. (the “ Holder ”). WHEREAS, on November 13, 2013, the Company issued to the Holder (a) a Senior Secured Convertible Note with an initial aggregate principal amount of $833,333.50 (the “ Note ”) and (b) a Warrant to Purchase Common Stock (the “ Warrant ”) pursuant to a Securities Purchase Agreement of even date therewith. WHEREAS, a portion of the Note is secured by amounts held in the Master Restricted Account (as defined in the Note) at Citibank, N.A. (the “ Bank ”). WHEREAS, the Company desires (a) to redeem $400,000 in aggregate principal amount of the Note (the “ Redemption Note ”) for a redemption price equal to $400,000 (the “ Redemption Price ”), (b) to exchange $190,666.75 in aggregate principal amount of the Note (the “ Exchange Note ”) for 953,334 shares of Common Stock (the “ Note Exchange Shares ”) and (c) to exchange the Warrant for 17,763,325 shares of Common Stock (the “ Warrant Exchange Shares ”, and together with the Note Exchange Shares, the “ Shares ”). WHEREAS, in lieu of presently issuing all of the Shares, the Company and the Holder have agreed to enter into this Agreement whereby, in exchange for the Redemption Note and the Warrant, subject to the terms and conditions set forth herein, from time to time, the Company shall be obligated to issue and the Holder shall have the right to the issuance of the Shares, subject to adjustment hereunder (the “ Reserved Shares ” and such right of the Holder, the “ Right ”). NOW, THEREFORE, in consideration of the mutual covenants contained herein, and intending to be legally bound, the parties hereto agree as follows: Section 1. Definitions . Capitalized terms used and not otherwise defined herein shall have the meanings set forth in the Warrant. Section 2.1 Redemption of Note; Exchange; Issuance of Right in Lieu of Share Issuance . On the date hereof, the Company (i) shall redeem the Redemption Note for the Redemption Price (the “ Redemption ”) and (ii) hereby exchanges the Exchange Note and the Warrant for the Right to receive the Reserved Shares in accordance herewith in a transaction exempt from registration pursuant to Section 3(a)(9) of the Securities Act (the “ Exchange ”). The Company and the Holder hereby agree that no additional consideration is payable in connection with the Exchange. The Company shall pay the Redemption Price to the Holder by execution of a joint written instruction to the Bank to release the Redemption Price from the Master Restricted Account to the Holder in accordance with the wire instructions delivered to the Company on the date hereof. The Holder hereby acknowledges and agrees that after giving effect to the Redemption, no Restricted Principal (as defined in the Note) shall remain outstanding. Section 2.2 Right of Issuance of Shares . Subject to the terms hereof, the exercise of the Right may be made, in whole or in part, at any time or times on or after the date hereof by delivery to the Company (or such other office or agency of the Company as it may designate by notice in writing to the registered Holder at the address of the Holder appearing on the books of the Company) of a duly executed facsimile copy of the Notice of Issuance Form annexed hereto as Exhibit B . Partial exercises of the Right resulting in issuances of a portion of the total number of Reserved Shares available hereunder shall have the effect of lowering the outstanding number of Reserved Shares purchasable hereunder in an amount equal to the applicable number of Reserved Shares issued. The Holder and the Company shall maintain records showing the number of Reserved Shares issued and the date of such issuances. The Company shall deliver any objection to any Notice of Issuance Form within two (2) Business Days of receipt of such notice. The Holder acknowledges and agrees that, by reason of the provisions of this paragraph, following each exercise of the Rights issued hereunder and the issuance of a portion of the Reserved Shares pursuant thereto, the number of Reserved Shares available for issuance pursuant to the Rights issued hereunder at any given time may be less than the amount stated in the recitals hereof . Section 2.3 Delivery of Certificates . Certificates for the Reserved Shares issued hereunder shall be transmitted by the Transfer Agent to the Holder by crediting the account of the Holder’s prime broker with The Depository Trust Company through its Deposit or Withdrawal at Custodian system (“
